             Case 1:18-md-02865-LAK Document 617 Filed 06/11/21 Page 1 of 4

Hughes                                                                                              Hughes Hubbard & Reed LLP
                                                                                                             One Battery Park Plaza

Hubbard                                                                                             New York, New York 10004-1482
                                                                                                      Telephone: +1 (212) 837-6000

&Reed                                                                                                        Fas: +1 (212) 422-4726
                                                                                                                hugheslmbbard.com

                                                                                                                     Marc A. Weinstein
                                                                                                                                Partner
                                                                                                       Direct Dial: +1 (212) 837-6460
                                                                                                       Direct Fa..,: +1 (212) 299-6460
                                                                                                 marc.weinstein@hugheshubbard.com



   BYECF

   Honorable Lewis A. Kaplan                                               June 11, 2021
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007
   KaplanNYSDChambers@nysd.uscourts.gov

                Re:        In re Customs and Tax Administration ofthe Kingdom ofDenmark
                           (Skatteforvaltningen) Tax Refund Scheme Litigation, 18-md-2865 (LAK.)

   Dear Judge Kaplan:

           We write on behalf of plaintiff Skatteforvaltningen ("SKAT") in response to the Court's
   June 1, 2021 Pretrial Order No. 22 (No. 18-md-2865,ECF No. 604) denying, without prejudice
   to renewal, defendants' motion to compel SKAT to produce all documents it provided to the
   Danish Commission of Inquiry on Taxation. The order directs SKAT to make an evidentiary
   submission concerning the fact that SKAT does not have a copy of the materials it provided to
   the Commission and its argument that the burden of recreating that production outweighs any
   benefit of such additional discovery to defendants in light of the document discovery SKAT has
   produced to defendants already. 1

   SKAT did not keep a copy of the documents it provided to the Commission.

          SKAT opposed defendants' motion on the ground that it "cannot comply with
   defendants' request for a set of all documents it provided to the Commission because it does not
   have a copy of that set of materials."2 In its order, the Court found that "[fJurther evidence" of
   SKAT's assertion, whether "SKAT has retained partial sets of documents provided to the
   Commission, and the circumstances of and the reasons" why SKAT did not "retain a complete
   duplicate set could be illuminating." (Pretrial Order No. 22 at 2.)

           As set forth in the June 11, 2021 declaration of Gry Ahlefeld-Engel ("Ahlefeld-Engel
   Deel."), annexed hereto asExhibit A, the Ministry of Justice established the Commission in July
   2017, with a mandate entirely unrelated to SKAT's payment of dividend withholding tax


   1.   Defendants' motion and the Court's pretrial order relate to all cases, thus SKAT's evidentiary submission does
        as well.
   2.   Ltr. addressed to Judge Lewis A. Kaplan from Marc A. Weinstein dated May 27, 2021 re: Opp. to Defs. Ltr.
        Mot. to Compel, No. 18-md-2865, ECF No. 602, at 2.
        Case 1:18-md-02865-LAK Document 617 Filed 06/11/21 Page 2 of 4

                                                                                                  2




refunds, but that the Ministry of Justice subsequently in 2018 broadened to include that topic.
(Ahlefeld-Engel Deel. ,r,r 3-5.) The Commission made, in total, 55 separate requests for
documents to SKAT, many of which sought materials related to its inquiries into matters other
than dividend withholding tax refunds. (Id. ,r 9.) In response to the Commission' s 38 requests
for documents for its inquiry into dividend tax, SKAT made 56 separate productions. (Id. ,r 10.)

         For each such production, SKAT produced directly to the Commission electronic
documents on hard drives and hard copies of documents. (Id. ,r 12.) Consistent with Danish data
privacy law and the European Union ' s General Data Protection Regulation ' s principle of data
minimization, SKAT did not make a duplicate copy of any of its productions, as the originals of
all of the documents it produced remained housed within SKAT. (Id. ,r 13 .) SKAT made its
productions without the assistance of external counsel because under the Danish Commission of
Inquiry Act SKAT had no choice but to provide the Commission with the documents it
requested, and SKAT does not usually consult outside counsel before producing documents to an
independent commission. (Id. ,r,r 6, 12.)

The burden on SKAT of recreating its productions to the Commission outweighs the
benefit, if any, defendants will derive from such additional discovery.

        Under Federal Rule 26, discovery is limited to relevant information that is "proportional
to the needs of the case," taking into account, among other things, "whether the burden or
expense of the proposed discovery outweighs its likely benefit," and the Court "must limit"
discovery that "is unreasonably cumulative or duplicative." Fed. R. Civ. P. 26(b)(l),
(b)(2)(C)(i). Thus, the Court's pretrial order directs SKAT to make an evidentiary submission
concerning "what would be required" to recreate the productions, "the time and cost involved in
such a task, and the extent to which there is any serious reason to believe that the defendants and
the third party defendant have not already obtained anything that is material." (Pretrial Order
No. 22 at 2.)

       There is no reason to believe there is anything material that SKAT produced to the
Commission that defendants have not obtained already in one form or another, so the substantial
burden recreating the productions would impose on SKAT is undue. See Alaska Elec. Pension
Fund v. Bank ofAm. Corp. , No. 14-CV-7126 (JMF), 2016 WL 6779901 , at *3 (S.D.N.Y. Nov.
16, 2016) (even where documents are "relevant, Rule 26(b)(l)'s proportionality requirement
means their marginal utility must also be considered") (internal quotation omitted). As set forth
in SKAT' s opposition to defendants' motion to compel, defendants and third party defendant
ED&F Man Capital Markets Limited have served on SKAT 148 individual document requests, in
response to which SKAT thus far has produced over 131,000 documents.

        In addition to documents collected directly in response to defendants ' requests, SKAT's
production also includes the documents SKAT and the Ministry of Taxation collected, as a result
of a similar set of searches as those made in response to the Commission's requests, and
produced to the Bech-Bruun firm during the course of its investigation into the exact issues
defendants are raising in this case, i.e. , "whether negligence or malfeasance by SKAT, the
Ministry of Taxation, or some other division of the Kingdom of Denmark is responsible for the
          Case 1:18-md-02865-LAK Document 617 Filed 06/11/21 Page 3 of 4

                                                                                                             3




purported losses at issue." 3 Now defendants ask SKAT to reinvent the wheel a third time, at a
cost of hundreds of thousands of dollars, on the theory that there might possibly be some
additional non-duplicative material that is relevant to the defense of SKAT ' s claims of fraud.

         The Commission, in total, made 55 requests of SKAT, of which only 38 related to its
dividend tax inquiry. (Ahlefeld-Engel Deel. ,r 8.) In response to the Commission' s 38 requests
regarding dividend tax, SKAT produced over 114,000 documents from its files, and, in addition
to that, the custodial files of 19 current and former SKAT employees. (Id. ,r,r 10, 11.) For these
19 current or former employees, SKAT produced all of their custodial files " for the period
covered by the Commission' s mandate without applying search terms or reviewing the
documents for relevance." (Id. )

        The time and cost SKAT would expend in re-collecting the documents in its 56
productions, reviewing those documents and producing them to the defendants would be
substantial. Just as an initial matter, SKAT estimates that it would take approximately 160 to
170 hours to re-collect the raw data provided to the Commission. (Id. ,r 14.) Under the
Commission of Inquiry Act, SKAT may w ithhold documents from the Commission only on very
narrow grounds, thus SKAT did not review the approximately 114,000 documents it produced to
the Commission, and for the 19 custodians collected, SKAT produced their records to the
Commission without review or the application of search terms. (Id. ,r 11 .) By contrast, before
producing any of these same documents to defendants, SKAT would need to review them
carefully, including for relevance and privacy, to ensure that SKAT, as the Danish tax authority,
is not violating Danish law by disclosing the information of third party taxpayers that have
nothing to do with this litigation. (Id. ,r 15.) Most of the custodians worked on matters other
than dividend tax, so this review would be intensive. While the review burden could be reduced
by applying search terms and removing duplicates of documents SKAT already has produced,
SKAT would still need to review a potentially large but at this stage ultimately unknowable
number of additional documents. Without knowing how many documents would need to be
reviewed, SKAT is unable to provide a precise estimate of the time and cost that would be
involved. Based on experience in this case to date, however, SKAT can state that the cost of this
additional collection, review and production would be a minimum of several hundred thousands
of dollars, and that collecting and processing the data would take four to six weeks, before which
the review could not even be commenced.

        Further, there is no reason for SKAT to spend the time and money it will take to produce
the Commission documents to the defendants because there is no reason to think there is any
additional material information in what SKAT produced to the Commission beyond what SKAT
already has produced to the defendants. For instance, the 114,000 documents SKAT produced to
the Commission likely contain the same information as the documents that SKAT provided to
Bech-Bruun in response to its similar requests, and which SKAT has produced to defendants
already. Likewise, SKAT has produced to defendants many of the documents SKAT produced
to the Commission in response to its 23 requests for particular documents. For example, of the
19 custodians whose entire email mailboxes SKAT provided to the Commission, 14 of them are
among the custodians whose documents SKAT already has searched and is producing in this

3.   Ltr. Mot. to Compel SKAT to produce and tender for deposition addressed to Judge Lewis A. Kaplan from Alan
     E. Schoenfeld dated May 25, 202 1, No. 18-md-2865, ECF No. 601, at 2.
        Case 1:18-md-02865-LAK Document 617 Filed 06/11/21 Page 4 of 4

                                                                                                  4




litigation. The other five are: (i) one person who started at SKAT in 2016, after defendants '
fraud was discovered, (ii) two whose only relevant role was supervising one of the 23 custodians
whose documents SKAT is producing, thus whose relevant communications have already been
produced, and (iii) two others with no direct role in administering dividend withholding tax
refunds. Since these five individuals were not directly involved in matters relevant to the parties'
claims and defenses, collecting and producing their documents is disproportionate to the needs of
this litigation, particularly in light of the hours and costs that SKAT would spend doing so. Cf
Vaigasi v. Solow Mgmt. Corp., No. 11 Civ. 5088 (RMB)(HBP), 2016 WL 616386, at *14
(S.D.N.Y. Feb. 16, 2016) ("Proportionality and relevance are conjoined concepts[.]") (internal
quotation omitted).

       Accordingly, SKAT respectfully requests that the Court deny any renewed motion by
defendants to compel SKAT ' s production of the documents it produced to the Commission.

                                              Respectfully submitted,


                                              /s/ Marc A. Weinstein
                                                  Marc A. Weinstein




cc:    All counsel of record (via ECF)
